Allowance
	Claims 1-20 are hereby deemed patentable. 
The specific limitations of “a cover window comprising a curved portion and a flat portion; … a thin film on the light-emitting unit, the thin film comprising an organic layer and an inorganic layer, wherein the display panel is laminated entirely on the flat portion, and wherein the cover window is formed from a single piece” in Claim 1, and similarly in Claims 4, 8 and 13, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Russell-Clark et al. (US Publication 2013/0188366) discloses a display device comprising: a cover window 20 comprising a curved portion, and a display panel 40 smaller in at least one of a length or width than the cover window and laminated on a flat portion of the cover window, wherein the display panel is laminated entirely on the flat portion (i.e. the entire flat portion of the cover glass has the display located thereon).  See Russell-Clark, Figure 19; paragraphs 0073-0076.  
Russell-Clark does not explicitly disclose wherein cover window 20 is formed in a single piece.  However, in accordance to MPEP §2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight insomuch as the prior art discloses the same end product as the product claimed.  In this case, Russell-Clark discloses a cover window 20 that is a single piece (See Figure 19, end product) even though it was originally formed from two pieces.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (i.e. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Russell-Clark does not disclose wherein the display panel comprises a substrate; a light-emitting unit on the substrate and comprising an organic light emitting device; and a thin film on the light-emitting unit, the thin film comprising an organic layer and an inorganic layer.  
Wang et al. (US Publication 2008/0074022) (from applicant’s IDS) discloses a display device comprising: a cover window 20 and a display panel 10 comprising a substrate, a light-emitting unit on the substrate and comprising an organic light emitting device; and a thin film 30 that may be made of inorganic and organic materials (paragraph 0027).  However, Wang does not disclose wherein the thin film comprises an organic layer and an inorganic layer.  Wang also does not disclose wherein the cover window is curved, or wherein the display panel is laminated entirely on the flat portion but not on a curved portion.  
Bouten et al. (US Publication 2010/0264817) discloses a display device comprising: a cover window 610 comprising a curved portion and a flat portion (See Figure 6); and a display panel 120, 102, 130 smaller in at least one of length or width than the cover window and laminated on the flat portion of the cover window, the display panel comprising: a substrate 130; a light-emitting unit on the substrate 130 and comprising an organic light emitting device 102; and a thin film 170 on the light emitting unit, wherein the display panel is laminated entirely on the flat portion, and wherein the cover window 610 is formed from a single piece.  However, Bouten does not disclose wherein the thin film on the light-emitting unit comprises an organic layer and an inorganic layer.  


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841